DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 02/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10861925 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-19, 23 & 24 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a display apparatus comprising: a planarization layer over the first conductive layer and exposing at least a portion of the first conductive layer in the second area, the planarization layer having an upper surface that is flat and overlaps the second uneven upper surface in plan view; a reflection reduction layer on the second conductive layer so as to overlap the plurality of 

The following is an examiner’s statement of reasons for allowance:
Claims 20-22 & 25 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a display apparatus comprising: 
a planarization layer over the first conductive layer and exposing at least a portion of each of the first conductive part and the second conductive part of the first conductive layer in the second area, the planarization layer having an upper surface that is flat overlaps the second uneven upper surface in plan view; and a reflection reduction layer over the second conductive layer so as to overlap the plurality of wirings in the peripheral area in plan view, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.